Citation Nr: 0323384	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  94-34 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury, to include dystonia of the right leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from June 1959 until April 
1963.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In November 2002 the Board reopened the veteran's claim for 
entitlement to service connection for the residuals of a 
right ankle injury to include right leg dystonia.  The Board 
undertook additional development of this issue pursuant to 38 
C.F.R. § 19.9(a)(2).  


REMAND

As previously indicated in October 2002 the Board undertook 
additional development of the issue on appeal pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  As a result of 
the development the representative submitted private medical 
evidence.  However, the United States Court of Appeals for 
the Federal Circuit recently invalidated the regulations that 
empowered the Board to issue written notification of the VCAA 
to veterans and to consider additional evidence without prior 
RO review in the absence of a waiver of such review by the 
veteran or her representative.  Disabled American Veterans 
et. al, v. Secretary Of Veterans Affairs, 327 F.3d 1399 (Fed. 
Cir. 2003).  There is no waiver on file.  The RO has not had 
the opportunity to review this evidence in conjunction with 
the veteran's claim.  The Federal Court decision requires 
that the case be remanded to the RO for review of the actions 
taken by the Board.

Accordingly, the claim is remanded to the RO for the 
following action:

The RO should then readjudicate the 
veteran's claim with consideration of all 
the evidence added to the record since 
the last supplemental statement.  If the 
benefit sought is not granted, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case, containing notice of the 
relevant action taken on his claim since 
the last supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response

Thereafter, the case should be returned to the Board for 
further appellate consideration. The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


			
	MICHAEL D. LYON	THOMAS J. DANNAHER
	Veterans Law Judge,	Veterans Law Judge
          Board of Veterans' Appeals                        
Board of Veterans' Appeals


		
	ROBERT P. REGAN 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




